                      Case 6:19-mj-04147-MWP Document 1 Filed 10/18/19 Page 1 of 8

 AO 91 (Rev. 02/09) Criminal Complaint




               United States Di                                                                        urt
                                                               for the
                                                     Western District of NeWYorkQQj l g

                           United States of America                                 DISTRICT

                                                                                  Case No. 19-MJ-
                                            V.



                               BRIAN ARNOLD

                                         Defendant



                                                       CRIMINAL COMPLAINT


       I, JENNIFER RUDEWICZ. the complainant in this case, state that the following is trae to the best of my
knowledge and behef.


        On or about April 2016 through August 2018, in the Western District of New York, the defendant, BRIAN
ARNOLD violated Title 29, United States Code, Section 501(c)(Embezzlement), and Title 29, United States Code,
Section 439(c)(False Entries in Required Union Records), offenses described as follows:

The defendant knowingly executed, or attempted to execute, a scheme or artifice to embezzle funds belonging to a labor
organization of which he was an officer, in violation of Title 29, United States Code, Section 501(c) and has willfuUy
made false entries in or willfully concealed books and records required to be maintained by a labor organization, in
violation of Title 29, United States Code, Section 439(c).


          This Criminal Complaint is based on these facts:


          SEE ATTACHED AFFIDAVIT OF SUPERVISORY INVESTIGATOR JENNIFER RUDEWICZ


          K Continued on the attached sheet.

                                                                         I
                                                                                  >-Ci.
                                                                                      Complainant's signature /)
                                                                             \                                  ^

                                                                     JENnIeER RUDEWICZ,Supervisory Investigator
                                                                     U.S. Department of Labor. OEMS
                                                                                      Printed name and title


Sworn to before me and signed in my presence.

Date: October IS' .2019
                                                                                          Judge's signature


                                                                     MARIAN W.PAYSON
City and State: Rochester. New York                                  UNITED STATES MAGISTRATE JUDGE
                                                                                       Printed name and title
         Case 6:19-mj-04147-MWP Document 1 Filed 10/18/19 Page 2 of 8




               AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT



STATE OF NEW YORK )                                                     ..
COUNTY OF MONROE )                    ss.:                                                 {
CITY OF ROCHESTER            )


       JENNIFER RUDEWICZ,being duly sworn, deposes and says:


                   INTRODUCTION AND AGENT BACKGROUND



       1.      I am a Supervisory Investigator with the Department of Labor, Office ofLabor

Management Standards(OEMS). I have been a supervisory investigator for approximately

five years, and prior, served ten years as investigator for the Buffalo Office. As an investigator,

I have participated in and completed numerous criminal cases involving fraud and

embezzlement of union funds. In my supervisory capacity, I have supervised investigators in

cases involving the same. My employment with OEMS included successful completion of

various trainings regarding federal labor laws, specifically criminal statutes and union

recordkeeping and reporting requirements. I have a Master's Degree in Criminal Justice from

Buffalo State College and a Bachelor's Degree in Psychology from Niagara University.


       2.      This affidavit is being submitted for the purpose of establishing probable cause

to believe that Brian Arnold (hereiuafter "ARNOLD")has embezzled funds belonging to a

labor organization of which he was an officer, m violation of Title 29, United States Code,

Section 501(c), and has willfully made false entries in or willfuUy concealed books and records

required to be maintained by a labor organization, in violation ofTitle 29, United States Code,

Section 439(c)(collectively the "TARGET OFEENSES").
            Case 6:19-mj-04147-MWP Document 1 Filed 10/18/19 Page 3 of 8




       3.       The information contained in this affidavit is based upon my personal

knowledge and observation, my training and experience, conversations with other law

enforcement oflhcers, and the review of documents and records related to this case.


       4.       Because this affidavit is being submitted for the limited purpose of estabhshing

probable cause to secure a criminal complaint, I have not included every detail of the

investigation. Rather, I have set forth only those facts that I believe are necessary to estabhsh

probable cause to believe that ARNOLD violated the TARGET OFFENSES.


       5.       Unless specifically indicated, all conversations and statements described in this

affidavit are related in substance and in part.


                                      PROBABLE CAUSE



       6.       Steelworkers Local Union 104M (hereinafter "Local 104M") is a labor

organization within the meaning of Section 3(i) of the Labor Management Reporting and

Disclosure Act("LMDRA"),and is affihated with the United Steelworkers ofAmerica, AFL-

CIO.



       7.      Local 104M represents approximately 75 members employed by Anchor Glass

Container Corporation, which manufactures glass containers for distribution to bottiing

companies, in Elmira, NY.


       8.      Local 104M has four local officers: president, vice president, recording

secretary, and financial secretary.


       9.      From September 2015 through August 2018, ARNOLD served as Local

104M's financial secretary.
         Case 6:19-mj-04147-MWP Document 1 Filed 10/18/19 Page 4 of 8




       10.     As the financial secretary, ARNOLD was responsible for collecting dues

checks jfrom the Anchor Glass, recording all receipts, maintaming receipts and disbursement

records, writing and signing checks, and preparing an accurate account ofall money received

and paid out to report monthly to the union membership.


       11.     Local 104M is funded through union dues from its members collected through

employer deduction. Checks are issued by Anchor Glass to the union weekly for the

collected dues deducted. All checks are deposited to the union's Chemung Canal Trust

Company checking account. This account is used to pay for aU the expenses of the local

through check or debit card. All ofLocal 104M's disbursements are drawn on this account.


       12.     All of Local 104M's bank statements were sent to the union's P.O. Box, and

ARNOLD had sole access to the P.O. Box and the statements.



       13.    Expenses for Local 104M include monthly salary payments to the officers,

meeting hall rentals at the VFW Post, occasional union office expenses, such as postage and

printer supplies, retirement cakes and gift cards, officer expenses for travel such as car rental,

lost wages, hotel, and per diem, and aimual union outing gifts.


       14.    From April 2016 through August 2018, ARNOLD embezzled union funds

totaling $33,224.15 by:(a) making unauthorized purchases with the union's debit card;(b)

making unauthorized ATM withdrawals from the union's checking account; and (c) writing

unauthorized checks to himselffrom the union's checking account.


       15.    ARNOLD also falsified records Local 104M was required maintain, pursuant

to 29 U.S.C.§436,specifically the union's aimual financial reports, monthly financial reports,

and transaction joumals.
         Case 6:19-mj-04147-MWP Document 1 Filed 10/18/19 Page 5 of 8




       A.     ATM WITHDRAWALS



       16.    According to current and former union officers, ATM cash withdrawals are

prohibited.


       17.    However,between May 2016 and July 2018, ARNOLD made 54 unauthorized

ATM withdrawals from Local 104M's checking account using its debit card. The amount

ofeach withdrawal ranged from $60 to $400. In total, ARNOLD withdrew $16,940.


       18.    When interviewed by OLMS,Brian Arnold admitted to making the ATM cash

withdrawals from the union's account. Amold acknowledged the cash withdrawals were for

his personal benefit and that he concealed them from his fellow union officers and the

membership.


       B.     PERSONAL DEBIT CARD PURCHASES



       19.    Local 104M had one debit card associated with its checking account. It was

supposed to be assigned to the President and used exclusively for car rentals, officer travel,

gifts and cakes for retirees, and expenditures associated with the annual union outing.


       20.    Between April 2016 and August 2018,ARNOLD used Local 104M's debit card

to make unauthorized purchases for his own personal benefit at various hotels, restaurants,

and sporting goods stores and at Verizon Wireless. The transactions totaled $14,639.13.


       21.    According to current and former union officers, there was no union purpose or

authorization for any ofthese purchases.
         Case 6:19-mj-04147-MWP Document 1 Filed 10/18/19 Page 6 of 8




       22.    Union officers occasionally traveled for negotiations and labor management

meetings in Florida. Officers also sometimes traveled to attend training. However, none of

Local 104M's union officers had travel to Batavia, Cheektowaga, or Alexandria Bay(where

ARNOLD incurred many of his unauthorized meal and hotel charges).


       23.    According to current and former union officers, the union authorizes purchases

at sporting goods and home improvement stores once annually around the time ofthe union's

Labor Day outing.     These purchases are authorized at the membership meetings and

documented in the union's meeting minutes before the union's debit card is used to make the

purchases. No additional debit card purchases are authorized at these stores throughout the

year. However, ARNOLD made unauthorized purchases at stores like Walmart, Sam's

Club, and Dick's Sporting Goods throughout the years of2016, 2017, and 2018.


      24.     In addition, the union does not own cell phones or pay for its officers' wireless

service. However, ARNOLD had fifteen unauthorized transactions at Verizon Wireless,

ranging from $49.94 to $1093.64 each.


      25.     When interviewed by OLMS, Arnold admitted to making these personal

purchases with the union's debit card and acknowledged the charges were for his personal

benefit. He admitted he traveled for his son's baseball travel league, and used the union's

debit card to pay for hotels, restaurants, and sporting goods stores purchases. ARNOLD

further admitted that all Verizon Wireless purchases were for his personal cell phone.

Arnold concealed the unauthorized purchase from the other union officers and tiie

membership.
         Case 6:19-mj-04147-MWP Document 1 Filed 10/18/19 Page 7 of 8




       C.     UNAUTHORIZED CHECKS TO SELF



       26.    On or about February 21, 2018, ARNOLD issued check number 1893 for

$1,242.90 to himself.


       27.    On or about August 21,2018; ARNOLD issued check number 1935 for $402.12

to himself.



       28.    Neither of these checks constituted salary; ARNOLD separately received a

check for $202.12 each month, including in February and August of2018.


       29.    Audits by both the local and international unions confirmed check 1893 and

1935, which were issued to and cashed by ARNOLD,were not authorized.


       D.     FALSE ENTRIES IN REQUIRED UNION RECORDS


       30.    As a labor organization under the LMRDA,Local 104M is required to fde an

annual financial report (29 U.S. C § 431(b)) and to maintain records, including vouchers,

worksheets, receipts, and applicable resolutions, on the matters required to be reported for a

period of not less than five years (29 U.S.C. § 436). The union's records must "provide in

sufficient detail the necessary basic iaformation and data from which the documents filed with

the Secretary may be verified, explained, or clarified, and checked for accuracy and

completeness."


       31.    On or about January 26, 2017, ARNOLD completed and signed a Form LM-

3 Labor Organization Aimual Report for the fiscal year ending October 31, 2016, on behalf

ofLoccil 104M. In the Annual Report, ARNOLD falsely stated, under Schedule 24,Item E,

that he had received $0 in allowances and other disbursements from Local 104M during that
                                              6
          Case 6:19-mj-04147-MWP Document 1 Filed 10/18/19 Page 8 of 8




fiscal year. To the contrary, as is set forth above, ARNOLD knew that he had disbursed

significant union funds to himself through unauthorized ATM withdrawals and debit card

purchases during that time.


       32.    ARNOLD also willfully concealed, withheld, or destroyed the receipts and

other records memorializing his unauthorized ATM withdrawals, debit card purchases, and

checks.


                                      CONCLUSION



       33.    Based upon the forgoing, the undersigned respectfully submits that there is

probable cause to believe that ARNOLD knowingly embezzled funds belonging to a labor

organization of which he was an officer, in violation of Title 29, United States Code, Section

501(c), and has willfully made false entries in or willfully concealed books and records

required to be maintained by a labor organization,in violation ofTitle 29, United States Code,

Section 439(c)(collectively the "TARGET OFFENSES").




                                                  JENN|[FER tlUDEWICZ
                                                  Su^-rVisory Investigator
                                                  Office of Eabor-Management Standards

Sworn to before me this
     day of October, 2019.



MARIAN W.PAYSON
UNITED STATES MAGISTRATE JUDGE
